DETAILED ACTION
	This is the first office action for US Application 16/748,092 for Anti-Buckling Mechanisms for Catheters.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species: Species I shown in figures 3-8; Species II shown in figures 9-13; Species III shown in figures 14 and 15; Species IV shown in figure 16A; Species V shown in figure 16B; Species VI shown in figure 17; Species VII shown in figure 18; Species VIII shown in figures 19-21; Species IX shown in figure 22; Species X shown in figure 23; Species XI shown in figure 24; Species XII shown in figure 25 and 26; Species XIII shown in figures 27-36; Species XIV shown in figures 37-39; Species XV shown in figure 40; Species XVI shown in figure 41; Species XVII shown in figures 42 and 43; Species XVIII shown in figure 44; Species XIX shown in figure 45; Species XX shown in figure 46; Species XXI shown in figure 47A-48; and Species XXII shown in figures 49A and 49B. The species are independent or distinct because Species I discloses an anti-buckling mechanism with first and second coupling elements omitted, and multiple support members; Species II shows an anti-buckling mechanism with an alignment member, first and second support members, and two mating components; Species III shows an anti-buckling mechanism with alignment members comprising bottom and top elements, and rails; Species IV shows an anti-buckling mechanism with alignment members, support members, flanges and a hole; Species V shows an anti-buckling mechanism with alignment members, flanges, and eyelets; Species VI shows an anti-buckling mechanism with support members, an alignment member, a slit and a hinge; Species VII shows an anti-buckling mechanism with a slider mechanism; Species VIII shows an anti-buckling device with openings in the center of the support members, forming an eyelet; Species IX-XI show anti-buckling device with various placement of openings; Species XII shows an anti-buckling mechanism with dual beams provided with teeth; Species XIII show an anti-buckling device incorporated internally in a remote catheter manipulator; Species XIV shows an anti-buckling mechanism with an elongate member and splayer; Species XV shows an anti-buckling support with a base plate and rail that has multiple member supports; Species XVI shows a support assembly including one or more rails; Species XVII shows a support assembly with a sheath rail that has a semi-circular catheter channel; Species XVIII shows a first roller assembly mounted to a sheath splayer; Species XIX shows the second roller assembly mounted to a sheath rail; Species XX shows an anti-buckling mechanism with a long channel over a sterile drape; Species XXI shows the channel of species XX with an elongate member installed; and Species XXII shows a support assembly with jaws allowing selective fixing of a channel to a splayer.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

A search of the different species would at least require employing different search strategies or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632